Title: To Thomas Jefferson from de Vendel, 5 January 1821
From: Vendel, de
To: Jefferson, Thomas


Sir,
Newburgh
Jany 5th. 1821.
Having understood that a college is about to be established in Virginia under your Patronage and that it will embrace a Professorship of the French language, I beg leave to enquire of you (if the above is correct) whether a Selection of a Professor of the French language has been made; I am anxious to offer myself as a candidate for the office, and trust that Satisfactory testimonials of my character and abilities can be produced.I am a native of France; I have been in this country five years, and when I left home, was honored with recommendatory letters, among others from the Marquis La fayette to Mr. Monroe, now President of the United States, and to Mr Crawford, secretary of the treasury.May I ask of you the favor of informing me whether there is a vacancy in the office and in the college above alluded to.—With sentiments of the highest respect and esteem,  I have the honor to be, Your most obedt Servtde Vendel(Newburgh, Orange County, N. Y. states)